Case 2:09-cr-20632-DML-VMM ECF No. 60, PageID.473 Filed 09/23/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                            Case Number 09-20632
v.                                                           Honorable David M. Lawson

JOHN NELSON PRESTON,

                  Defendant.
_____________________________________/

            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

       Defendant John Preston has filed a motion asking the Court to reduce his prison sentence

to time served under the compassionate release provision of 18 U.S.C. 3582(c)(1)(A)(i), as

amended by section 603(b)(1) of the First Step Act of 2018, Pub L. 115-391, 132 Stat. 5194, 5239.

Preston argues that his release is justified by extraordinary and compelling circumstances,

consisting of his medical conditions, including asthma, hypertension, and obesity, which he

contends increase his risk of complications from a possible infection with the COVID-19 disease.

Because Preston has not shown that “extraordinary and compelling reasons warrant such a

reduction,” as section 3582(c)(1)(A)(i) requires, his motion to reduce his sentence will be denied.

                                                I.

       Defendant John Nelson Preston pleaded guilty to one count of sexual exploitation of

children, 18 U.S.C. § 2251(a). He was sentenced to a mandatory minimum term of 180 months in

prison. The defendant presently is confined by the Bureau of Prisons at Milan FCI, in Milan,

Michigan, which is a low security facility that houses around 1,320 inmates. Public records of the

BOP indicate that the defendant is scheduled to be released from prison on September 30, 2022.

Preston is 44 years old.
Case 2:09-cr-20632-DML-VMM ECF No. 60, PageID.474 Filed 09/23/20 Page 2 of 8




       On July 29, 2020, Preston filed a pro se motion seeking compassionate release under 18

U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018. The Court appointed counsel

and set deadlines for the filing of supplemental briefing by counsel and a response by the

government. In his motion, Preston contends that he is qualified for release based on his medical

conditions which he says include hypertension, asthma, and obesity. The government has filed a

response opposing the motion on the merits.

       The most recent data disclosed by the BOP indicates that there are no active coronavirus

cases among inmates and one among staff at the Milan facility, and 87 inmates and 55 staff who

previously were diagnosed with the disease but now have recovered. Reports indicate that three

inmates have died. See https://www.bop.gov/coronavirus/.

                                                 II.

       As a general rule, “a federal court ‘may not modify a term of imprisonment once it has

been imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. §

3582(c)). “But that rule comes with a few exceptions, one of which permits compassionate

release.” Ibid. “The request may come through a motion in federal court filed by the Director of

the Bureau of Prisons. Or it may come through a motion filed by the inmate after he has ‘fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt of such a request by the

warden of the [prisoner]’s facility, whichever is earlier.’”         Ibid. (quoting 18 U.S.C. §

3582(c)(1)(A)).

       Upon a proper motion via either avenue, the Court may, “[a]fter ‘considering the factors

set forth in section 3553(a) . . . reduce the prisoner’s sentence if it finds that ‘extraordinary and

compelling reasons warrant such a reduction’ or if the ‘[prisoner] is at least 70 years of age,’ has




                                                -2-
Case 2:09-cr-20632-DML-VMM ECF No. 60, PageID.475 Filed 09/23/20 Page 3 of 8




‘served at least 30 years,’ and meets certain other conditions.” Ibid. (quoting 18 U.S.C. §

3582(c)(1)(A)(i), (ii)). Preston relies on subparagraph (i) of the statute. Under that provision, the

Court can order a reduction of a sentence, even to time served, first, “after considering the factors

set forth in section 3553(a) to the extent that they are applicable,” second, if “extraordinary and

compelling reasons warrant such a reduction,” and third, if the “reduction is consistent with

applicable policy statements issued by the Sentencing Commission.”                   18 U.S.C. §

3582(c)(1)(A)(i). The Sentencing Commission’s policy statement is found in U.S.S.G. § 1B1.13,

which simply recites the statute. The commentary adds gloss, which does not have the force of

law. United States v. Havis, 927 F.3d 382, 386 (6th Cir.), reconsideration denied, 929 F.3d 317

(6th Cir. 2019) (en banc) (holding that the “commentary has no independent legal force — it serves

only to interpret the Guidelines’ text, not to replace or modify it”).

       Addressing the second requirement, Preston argues that compassionate release is warranted

based on his medical conditions, including hypertension, asthma, and obesity. He argues that those

conditions increase the risk to his health posed by the ongoing coronavirus pandemic. He also

asserts that his risk of recidivism is low, and he has availed himself of prison programs for

improving his education and job prospects; however, he points out that he has not taken sex

offender counseling because no such programs are offered at Milan. Notably, neither the motion

nor the opposition briefing included any medical records for the defendant. However, the parties

subsequently submitted joint exhibits comprising medical records at the Court’s direction.

       The government concedes that the request for release has been administratively exhausted.

It asserts, however, that there are no indications in the defendant’s medical records that he has

asthma, or that his hypertension is not well controlled by the medication that he takes daily. The

government also argues that hypertension is classified by the most recent CDC guidance only as a




                                                -3-
Case 2:09-cr-20632-DML-VMM ECF No. 60, PageID.476 Filed 09/23/20 Page 4 of 8




factor that “might” increase risk. However, the government concedes that the defendant’s obesity

alone (based on its calculation of his BMI at 36.3) is a recognized serious risk factor that is

sufficient to establish extraordinary and compelling circumstances. But the government argues

that, even if he does qualify, the defendant should not be released because the seriousness of his

crime and history of prior convictions in state court for soliciting sex with minors establish the risk

that he poses to the community, and completion of the mandatory minimum term in prison is

needed to promote adequate deterrence and respect for the law.

       Because the government concedes that the request for release has been properly exhausted,

that threshold requirement for relief has been satisfied. However, the defendant has not advanced

sufficiently compelling circumstances to warrant a sentence reduction based on his diagnosed

medical conditions, even though one of his observed health factors (obesity) does comprise a

recognized risk factor for coronavirus infection. Preston’s showing on the second element that he

must establish to justify compassionate release — extraordinary and compelling reasons — is

insufficient, so it is unnecessary to discuss the other elements.          His health concerns are

understandable, but insufficient to warrant immediate release.

       It is widely recognized and publicly acknowledged that persons with certain medical

conditions face an increased risk of severe consequences from potential COVID-19 infection.

United States v. Lassister, No. 17-232, 2020 WL 3639988, at *4 (D. Md. July 6, 2020) (“The risk

factors include age (over 65); lung disease; asthma; chronic kidney disease; serious heart disease;

obesity; diabetes; liver disease; and a compromised immune system.”) (citing Coronavirus Disease

2019 (COVID-19), People Who Are At Risk for Severe Illness, Centers for Disease Control &

Prevention (June 25, 2020), https://bit.ly/2WBcB16). The defendant’s age (44) does not put him

in a high-risk category, but he correctly points out that other pertinent recognized risk factors




                                                 -4-
Case 2:09-cr-20632-DML-VMM ECF No. 60, PageID.477 Filed 09/23/20 Page 5 of 8




include obesity and asthma. See CDC, Risk Factors: People With Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html.

       The most recent medical records available noted the defendant’s height as 5’ 6” and his

weight at 225 pounds; those figures correspond to a body mass index (BMI) of 36.3, well beyond

the threshold of 30.0 recognized by the CDC as a serious risk factor. Medical Report dated Mar.

2, 2020, ECF No. 57-1, PageID.403. The government does not dispute, and federal courts

regularly have held, that obesity poses a sufficient medical risk to establish extreme and

compelling circumstances weighing in favor of release, at least where the inmate is confined at a

facility with an active COVID-19 outbreak. United States v. Olawoye, No. 15-00172, 2020 WL

4559816, at *4 (D. Or. Aug. 7, 2020) (“Even without the presence of other health conditions,

obesity alone is the ‘most significant risk factor, after only older age, for being hospitalized with

Covid-19.’ Further, the CDC has noted that, regardless of age, ‘having obesity, defined as a [BMI]

of 30 or above, increases . . . risk of serve illness from COVID-19.’ Defendant has a body mass

index of 31.9, which is classified as obese.” (quoting Roni Caryn Rabin, Obesity Linked to Severe

Coronavirus Disease, Especially for Younger Patients, The New York Times (Apr. 17, 2020)

https://www.nytimes.com/2020/04/16/health/coronavirus-obesityhigher-risk.html;         CDC      Risk

Factors, supra).

       The recent medical notes also indicate an elevated blood pressure reading of 135/95,

despite the prescription of two medications to control the defendant’s hypertension, which he

reported taking as directed. Medical Report dated Mar. 2, 2020, ECF No. 57-1, PageID.403.

Nevertheless, the exam notes also characterized the defendant’s hypertension as “stable.” Id. at

PageID.405. The CDC states that individuals with hypertension “might be at an increased risk for




                                                -5-
Case 2:09-cr-20632-DML-VMM ECF No. 60, PageID.478 Filed 09/23/20 Page 6 of 8




severe illness from COVID-19.” CDC Risk Factors, supra (emphasis added). Drilling down,

though, that condition is grouped with “serious heart conditions” that predispose a person to higher

risks of complications. Also included are “heart failure, coronary artery disease, congenital heart

disease, cardiomyopathies, and pulmonary hypertension.” Ibid. Although the CDC recognizes

“pulmonary hypertension” as a serious heart condition that may put people at a higher risk of

severe COVID-19-related complications, federal courts have held that essential or systemic

hypertension, in contrast with a more serious specific diagnosis of pulmonary hypertension, does

not constitute a recognized serious risk factor for complications from a coronavirus infection. E.g.,

United States v. Allen, No. 15-00139, 2020 WL 5573820, at *5 (M.D. Tenn. Sept. 17, 2020)

(“Defendant’s diagnosis of high blood pressure, which Defendant’s medical records do not

indicate is a specific, or otherwise serious form of high blood pressure, does not constitute an

extraordinary and compelling reason for compassionate release. This is especially true because

Defendant does not allege that the BOP facility in which he is incarcerated is not adequately

managing his condition, and Defendant’s medical records indicate that his condition is in fact being

managed with medication while he is incarcerated.”) (collecting cases).

       Finally, the defendant’s assertion that he is at risk due to asthma is not supported by the

available medical records. The only apparent reference to any diagnosis of asthma are notes from

May 2019 indicating that the defendant reported a “childhood history of asthma.” Medical Report

dated May 16, 2019, ECF No. 57, PageID.345. But the only current diagnosis of respiratory illness

noted at that time was “bronchitis,” for which an inhaler was prescribed. Bronchitis is not among

the medical conditions recognized by the CDC as posing an elevated risk for complications from

a coronavirus infection, and nothing in the medical reports indicates that any asthma condition that

the defendant had or has qualifies as moderate or severe and persistent, which are the criteria for




                                                -6-
Case 2:09-cr-20632-DML-VMM ECF No. 60, PageID.479 Filed 09/23/20 Page 7 of 8




asthma diagnoses recognized by the CDC as triggering an elevated risk. See CDC Risk Factors,

supra.

         Moreover, another highly pertinent consideration is the low probability that the defendant

may be exposed to the coronavirus in his present situation. Recent reports indicate that the

probability of infection at Milan, although previously quite high, now has declined significantly,

with the prison now having no active cases among inmates and only one among staff. Certainly,

the government’s position that the defendant is at little or no risk is less reassuring, considering

the BOP’s admitted failure to implement any comprehensive prophylactic testing program, which

calls into doubt the figures that it has reported. See Wilson, 961 F.3d at 849 (Cole, J., concurring)

(observing that in the absence of any program of comprehensive prophylactic testing, reports of

low infection rates are questionable at best); see also United States v. Campbell, No. 03-4020,

2020 WL 3491569, at *9 (N.D. Iowa June 26, 2020) (same). Nevertheless, the most recent

information indicates that the defendant’s probability of infection is as low as it would be in a

home setting, and perhaps lower considering that the measures taken by the BOP apparently have

halted the spread of the virus among inmates at Milan, despite the recent acceleration of the

pandemic among the public at large, including in Michigan, where daily case counts are trending

among the highest levels observed during the pandemic. See Coronavirus Statistics: Michigan,

https://www.worldometers.info/coronavirus/usa/michigan/.

         On similar facts, the Court has denied motions for compassionate release by inmates with

obesity and ordinary hypertension as their only potential risk factors who were housed at facilities

with no active coronavirus infections among inmates. United States v. Ball, No. 14-20117, 2020

WL 4816197, at *6 (E.D. Mich. Aug. 19, 2020). There are no distinguishing facts in this case that




                                                -7-
Case 2:09-cr-20632-DML-VMM ECF No. 60, PageID.480 Filed 09/23/20 Page 8 of 8




set it apart from Ball, where the Court concluded that extraordinary and compelling circumstances

had not been demonstrated.

       None of this is meant to minimize the seriousness of the coronavirus pandemic or the

alarming rapidity of its spread within federal prisons. But the pandemic is a global phenomenon

and some risk is inherent no matter where Preston resides, either at home or in prison. He has not

put forth any convincing evidence to demonstrate that he is at an especially elevated risk of harm

in the present situation of confinement. And Michigan has a significant number of confirmed

COVID-19 cases. Preston has not demonstrated “extraordinary and compelling reasons” to reduce

his sentence to time served.

                                               III.

       Preston has exhausted his administrative remedies, but he has not demonstrated that

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) is justified.

       Accordingly, it is ORDERED that the defendant’s motion for compassionate release (ECF

No. 39) is DENIED.


                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge

Dated: September 23, 2020




                                              -8-
